Title: Promissory Note to Peter Reeve from Members of the Pennsylvania Committee of Safety, 1 August 1775: résumé
From: Safety, Pennsylvania Committee of
To: 


This document throws light on the impromptu methods of financing the war. The Pennsylvania Assembly, in creating the committee of safety, had authorized the emission of £35,000 in paper currency for the defense of the province. But the funds were not immediately available to the committee. In mid-July a subcommittee, including Thomas Wharton, Jr., and Robert Morris, was directed to borrow if possible from the provincial treasurer “until the Money for this Board is Emited.” On July 31 another subcommittee, also including Wharton and Morris, was directed to borrow as much as it could from the wardens of the port of Philadelphia. This promissory note was the result; it makes no mention of the committee, and the signers appear to be contracting the obligation as individuals. Wharton and Morris discharged it after the committee, on August 10, had made £25,000 available to them to cover such commitments.
 
<Philadelphia, August 1, 1775: A promise to pay Reeve on demand the sum of £3,500, signed by Franklin and nine other members of the committee. An endorsement shows that £2,500 were paid by Thomas Wharton, Jr., on September 23 and the remaining £1,000 by Robert Morris on Oct. 16, 1775.>